Ukraine (debate)
The next item is the statement by the Commission on behalf of the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on Ukraine. I would first like to give the floor to Commissioner De Gucht on behalf of the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy, Baroness Ashton.
Mr President, I have great pleasure this evening in debating the situation in Ukraine on behalf of Cathy Ashton, High Representative and Vice-President, who regrets her absence here today.
Today marks an important day for Ukraine with its OSCE Chairmanship for 2013 having been declared this morning. It is a privilege, but also a responsibility and it will give Ukraine the opportunity to live up to expectations, which are certainly high.
I want to dwell now on our bilateral relations, marked last Monday by a summit at the Château Val Duchesse in Brussels, attended by President Yanukovych, as well as by Presidents Van Rompuy and Barroso. Cathy Ashton took part in the discussion on international issues. I was also there to take stock of the prospects for establishing, in the near future, a deep and comprehensive free trade area with a high level of ambition. Our discussions were sincere, and I am confident that the summit has put a relationship that deserves to be more extensive and more tangible on the right track.
The two most important outcomes of the summit are the adoption of the action plan on the free movement of persons and the signing of the protocol to the Partnership and Cooperation Agreement enabling Ukraine to take part in EU programmes.
Other items on the agenda were the internal situation in Ukraine, current negotiations on the future Association Agreement and the reform process. Ukraine is part of our neighbourhood. We are therefore trying to embrace its proximity, and Ukraine's neighbourhood is not standing still, either, if you think about the NATO summit this weekend and today's conclusion of bilateral negotiations in Brussels, where I was just a few hours ago, enabling the EU to support Russia's accession to the WTO.
Let us get back to the summit. The current government has undertaken a number of important economic reforms, which we have welcomed. Firstly, there is the public procurement law, which should play an important role in the fight against corruption. Agreements have been entered into with the IMF and important reforms have been introduced in the key energy sector. The Ukrainian Government has been fairly successful in stabilising the situation in the country. This is obviously very important.
Nevertheless, we are concerned by continued reports of a corrosion of fundamental freedoms and democratic principles in Ukraine. Of particular concern are grievances voiced regarding freedom of the media and freedom of assembly and of association. Furthermore, as you know, the Ukrainian Constitutional Court has recently overturned the 2004 constitution, which was adopted during the Orange Revolution. So it is the 1996 constitution, which gives increased power to the President, which once again applies. This very controversial decision is evidence that an open and participative constitutional reform process is needed in Ukraine.
This process should be aimed at establishing a sustainable system of checks and balances in line with European standards. This subject was also raised in your resolution in February.
Another very recent decision taken by the Constitutional Court, which is open to various interpretations, is the duration of the current parliament's mandate. Whereas the 1996 constitution, which is currently in force, provides for a four-year mandate, the Court has ruled that the current parliament's powers will only expire after five years, as it was elected during the period covered by the 2004 constitution. This decision conveys the 'à la carte' approach which is increasingly being adopted by the current administration. Once again, Ukraine sorely needs an open and participative constitutional reform process, not decisions made according to circumstances.
In recent years, the level of political freedom has been very high in Ukraine, with election after election being recognised by credible bodies as conforming to international standards. It is therefore regrettable to note that the latest municipal elections held on 31 October were criticised by most observers. Although those criticisms concerned only technical and procedural aspects, it was still a step backwards.
Democratic values and principles along with human rights are fundamental principles for EU Member States. They are principles on which there can be no compromise, all the more so as we are talking here about a key partner.
Shared values for a common future: this is the challenge of the future association between Ukraine and the EU. As we did at the summit last Monday and for as long as problems persist, we must continue to send a very clear message regarding respect for fundamental values.
Mr President, Commissioner, ladies and gentlemen, I would like to offer my sincere thanks for the statement that has been given here on behalf of the High Representative, and to which I actually have very little to add. I believe that we can safely say that reforms and greater stability have been decided on, including for reasons relating to parliamentary stability, and that is to be welcomed, but we must also note that although the last parliamentary elections were fair and just, the local elections were not, because they were changed and the opposition did not have an equal opportunity to draw up lists everywhere. I believe we must also take note of the fact that the head of the secret service also has a top supervisory role in the constitutional court and that judges are being replaced there in order to overturn the constitution of the Orange Revolution. These are facts. I would therefore like to express my thanks for the statement that the issues of common values and of fundamental rights play a crucial role. The European Perspective for Ukraine is, of course, also an important issue.
On the other hand, I am pleased that vital progress was made on important matters at the summit on Monday. The words of criticism that I have just expressed should not be dependent, or be made dependent, on what happens in this phase with regard to visa facilities. It is good and important for us to make progress in this area.
It is important that we make progress with regard to the deepened Free Trade Area, which will bring Ukraine closer to the European internal market, and make it clear that not only the political but also the economic perspective of Ukraine lies in Europe. It does not make any sense to adopt a Russian economic system without having Russian raw materials. The European market will then be of much greater interest to Ukraine and that should also improve with the Association Agreement. However, I think that we should be clear in our minds that this is not only in the interests of Ukraine but it is also in our own interests and that we should attach importance to ensuring that the external and internal development of Turkey progresses in a way that satisfies our common interests here.
on behalf of the S&D Group. - Mr President, my group's philosophy on Ukraine-European Union relations today could be expressed by the following paraphrase of a famous speech: do not ask what Ukraine could do for the European Union, but ask what the European could do for Ukraine, in order to have in Ukraine a reliable pillar of the European Union project.
To this end, the European Union approach on Ukraine should be balanced, fair, fact-based and strategic. I believe that these criteria were met by the results of the recent summit, and I would like to thank the Commissioner for expressing our approach in this way.
'Balanced' means asking for improvements and at the same time offering assistance. 'Fair' means avoiding taking sides in internal political controversies and using the same standards when evaluating the actions of parties wearing the colour we like and those wearing the colour we do not like. 'Fact-based' means deciding to trust in evidence and not mere allegations, rumours and prejudices. 'Strategic' means promoting policies which could allow Ukraine to become organically integrated in the European Union project and not policies which are meant to use Ukraine in our confrontation with its neighbours.
The compromise resolution we are supposed to be adopting following today's debate is not a perfect but a decent example of such an approach. I have to deplore a few mistakes in the printing of the text. We must ask all political players in Ukraine to avoid presenting this resolution as a victory of one against another. In fact, this resolution is meant to send to all Ukrainian political forces the message that it is high time for them to unite behind a minimum national agenda and to deliver the long-awaited reforms, policies and political results which would assure a better life for the people and a better opportunity for the country, with the aim of European integration. There is no need for internationalisation of the internal controversies in Ukraine.
Let us all accomplish our duties both here and there, and the future will reward all of us.
on behalf of the ALDE Group. - Mr President, it is interesting to see that Ukraine is so often on our agenda. I hope this signifies progress in our relationship.
I tend to believe that, with pragmatism and respect on both sides, understanding differences but finding common interests, we can build on common projects and achieve an honest partnership.
I appreciate the recent statements of the Ukrainian leadership, which I hope now are putting aside some fears that Ukraine is moving away from a European future. On the other hand, any debate on Ukraine has a tendency to become a war between the European political families of the opposition and government political parties of Ukraine. I think this does not help, because it is not about who is better - government or opposition - or who is better supported by the Europeans, it is about Ukrainian citizens' democratic future, and about Ukrainians having a strong, democratic and prosperous country.
The summit that took place this week achieved good results in fostering access to EU programmes and in the negotiations on the association agreement. I am particularly happy to see long-awaited progress towards a free trade area.
Of course, much remains to be done, in terms both of economic and institutional reforms, and the steps taken should be consolidated. No exemptions should be allowed to be made under the public procurement law, which was adopted earlier this year - not even for the European football championship.
While a new tax code is a good step towards improving the fiscal environment, this should not become a burden, especially on SMEs, which play such an important role in any healthy economy.
But let me be clear. This is not about us telling Ukraine what to do, and it is not about what Ukraine needs to do for us. It is primarily about what Ukraine needs to do for itself, because both institutional and economic reforms are a prerequisite for a prosperous democratic future, and this is in the Ukrainian citizens' best interest.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, in recent days, large protests have been taking place in Kiev, Lugansk, Kharkov and many other large and small towns in Ukraine. Tens or hundreds of thousands of Ukrainian citizens are taking to the street. They are protesting against tax laws that they consider to be unfair. If our resolution is directed at anyone, then in this context it should, in my opinion, be the Ukrainian citizens, who with this protest are guaranteeing that Ukraine's development as a democracy continues. Our resolution, which expresses concerns over the erosion of a democracy, is of course directed at the government and the authorities, particularly in connection with these protests, in particular the interior authorities of Ukraine, to urge them to allow these protests to continue. Hundreds of thousands, perhaps millions, of people are expected to be in Kiev tomorrow. I must admit that I am very anxiously following developments here and I am not without concerns about what might happen. So far, so good - touch wood. In the last few days, the government has shown that the freedom of assembly is operating. I very much hope that that will continue to be the case.
I think it was very important for us to make this a cross-group resolution. It would be a grave mistake for the development of Ukraine if in future one side of this House should side with the Party of Regions and the other with Yulia Tymoshenko's party. That would not help the democratic development of Ukraine. I hope that this resolution will be taken seriously - even if we adopt it after the summit - particularly in view of the large protests and people's concerns about the effects of the IMF reform, and that we follow what is happening now in Kiev and Ukraine in general very closely. Thank you for your attention and I hope that we - including the Commission - will continue to show solidarity in our work together with this country, which is so close to us as Europeans.
Mr President, in the European Parliament, we have had several weeks of fascinating debate on Ukrainian affairs. I think this has been a very good thing. The results of our proceedings are being followed with great interest in Ukraine - greater than in many countries of the European Union. Let us, therefore, treat our resolution as a letter, not to one or other party, but as a letter to Ukrainians, in which we will say sincerely that we are watching with interest what is happening, and that we are neighbours who are ready to open the door to Ukraine and who want more contact with the country's citizens. I would like to thank Mrs Harms very much for her splendid words. She always senses so very well what needs to be said at such moments.
Let us speak sincerely about the elections, which did not satisfy us. Many features of the elections were of a standard which left much to be desired. It did not prove possible to maintain the good trend of the previous elections, but let us say, too, that there is still a chance for Ukraine and that we want to help Ukraine in this. Therefore, let us say what good things are happening there, and that not only in the area of economics, but also in the area of politics and above all in relation to every Ukrainian the door to Europe is open, and that it is good that such a signal has come this week from the European Union-Ukraine Summit. It is a good coincidence that we are talking, today, about the fact that the resolution is not for one or other party in Ukraine. It is for Ukrainians, and we are adopting it together.
on behalf of the GUE/NGL Group. - (CS) Mr President, whenever Ukraine is mentioned, the average EU citizen thinks of the boxer Klitschko, easily defeating his opponents. In economic terms, however, Ukraine has a similarly important weight and a number of EU and Balkan countries are dependent on transport routes supplying them with Central Asian and Siberian oil and natural gas through Ukrainian territory. It is clearly the most important player out of the Eastern Partnership countries. I therefore welcome the improved relations with Russia and the results of the EU-Ukraine summit. In many EU countries, Ukrainians make up a significant portion of the foreign workers, and mutual trade between Ukraine and the EU is showing dynamic growth. The main problems of the country are the same problems facing many EU countries: corruption, an unfavourable visa regime and mutually incompatible legislation. It should be mentioned that, according to observers, the municipal elections passed off without major technical shortcomings. The resolution proposed across the political spectrum represents a balanced compromise, and although I might have reservations over some of the details, the GUE/NGL Group supports it.
on behalf of the EFD Group. - (NL) Mr President, the many, sometimes incredible, irregularities in the local and regional elections in Ukraine on 31 October must be a red flag for the European Union. To give just a couple of examples: the massive-scale, uncontrolled printing of additional ballot papers in many regions and the photographing of ballot papers, and what about the massive pressure on officials, teachers, doctors and professors to refrain from standing for opposition parties? The European Union - and you can do this - should be taking a firm stance against this bad, undemocratic overture to the 2012 Ukrainian parliamentary elections; maintaining our own political values in the face of authoritarian tendencies in Ukraine. If not, we risk our credibility among the top elites in the country and, in particular, among the reform-minded and democratic forces. Fortunately your clear speech, Commissioner, gives no cause for concern on this score.
(DE) Mr President, we all know that Ukraine is one of the EU's largest neighbouring states and that it has a considerable amount of potential for the future. Therefore, it is certainly an extremely important partner for the EU. However, from a political point of view it seems noticeably to be distancing itself from the EU. It was, of course, not without reason that the pro-Russian fraction was successful in the last local elections. That probably also represented a defeat for the European Union. The EU is therefore clearly losing its attraction for Ukrainians. Ordinary citizens in Ukraine would probably like to be European, but not necessarily part of the European Union. The EU is gradually giving away its trump cards here by acting rather like an arrogant superpower. The Ukrainians, however, would no doubt like to be regarded as equal partners, by the EU as well as by Russia.
Therefore, let us not merely look down on the Ukrainians from a lofty height as if their highest goal could only possibly be accession to the EU. Let us give them the chance to develop their own identity over the coming years and then to decide whether they want to draw closer to the EU or perhaps would prefer to remain independent.
(DE) Mr President, there is huge potential for cooperation between the EU and Ukraine. That was evident at the summit. The Action Plan towards visa liberalisation and the Association Agreement are just two examples that demonstrate this.
In this compromise resolution - and this is evident from the aspects from which this resolution is put together - we have also highlighted the potentially positive aspects. However, I would like to quote an English proverb, which says that the proof of the pudding is in the eating. Whether the reform package and reform laws will actually be implemented in practice remains to be seen.
The Commissioner mentioned the Law on Public Procurement. A major exception to this has just been adopted. All procurements in connection with the European Football Championship have been excluded from the scope of this law. I can already very well imagine who will grow wonderfully rich as a result of this. Thus, this is an example of the principle being held in high esteem, but things looking very different in practice.
I would like to expressly thank the Commissioner for expressing concern about freedom of the press, freedom of assembly and freedom of expression and also clearly stating that the local elections represent a backward step. At least that was how it was expressed in the German translation. That is also the view of the Group of the European People's Party (Christian Democrats), and we have also expressed that view very clearly.
If Mr Severin is claiming that there is no need to internationalise internal conflicts, that to me is a nicer way of putting what was previously referred to as the principle of non-interference in internal affairs. There has been too much of this, and this should not therefore be the principle that guides our actions in respect of Ukraine. Precisely because we want to bring this country closer to Europe, it must also allow itself to be measured by European standards. For that reason, Mrs Harms is right in what she said, namely that we must now remain in very close contact with Ukraine and ensure that what has been achieved there in terms of democracy and human rights is not called into question once again by a backward-looking policy.
(DE) Mr President, ladies and gentlemen, let us be frank. Unfortunately, the Orange Revolution, and I would like to emphasise the word 'unfortunately' here, has not achieved what it should have done. This is because of the dispute between Mrs Tymoshenko and Mr Yushchenko, among other things. Mr Yushchenko is now saying that Mrs Tymoshenko is exactly the same as Mr Yanukovych, which is interesting. Sadly, the local elections have not lived up to our expectations. They did not comply with European standards and this has now also become clear to the people of Ukraine.
Let us be honest, what Mr Severin meant was something quite different, Mr Gahler. You should talk to Mrs Tymoshenko in the same way as we do to our friends in the Ukrainian Party of Regions, in other words, you should encourage her to take the European route. Let us leave the oligarchs behind us and move towards a democratic state. Do not attempt to interrupt the work of Parliament and we will definitely exert pressure to ensure that European legal standards are met. Mrs Harms is sitting in the middle. Although this is not always the position taken by the Group of the Greens/European Free Alliance, we can agree on what Mrs Harms has said. Let us give this country a helping hand, on the basis of European standards and a European legal system. This is important on all sides. It is our policy and we will continue with it until we get somewhere. This is why we were critical of the fact that the elections did not go well. Make sure that Mrs Tymoshenko helps to set up a constructive opposition. Advise Mrs Tymoshenko in the same way as we did Mr Yanukovych.
(PL) Mr President, Commissioner, I will start with the words of Mr Severin, who said a very important thing, namely that we should try to think what we can do for Ukraine, and not what the Ukrainians can do for us. I would like to thank Mr Severin for those words, because this is, indeed, what we should do.
Yes, those elections were not conducted in the way we wanted. Things happened there which should not have happened. However, I agree with Mrs Harms, who says that what we should do is not to look for support from one or other party, but to look at what the Ukrainians want and what we want. Therefore, the integration of Ukraine with European structures, and let us say this clearly - membership of the European Union - is in the interest of the European Union and also of the Ukrainians themselves. In my opinion, this raising of the standards expected of the Ukrainians is a little dishonest. This is because in this Chamber there are those who are very magnanimous towards their strategic partners on questions of human rights, freedom of speech and freedom of the press. Meanwhile, they are very substantially raising and increasing the standard expected of our friends from Ukraine. We need to exercise moderation, here. The Ukrainians deserve our cooperation, our words of support and - as Mr Swoboda has said - this is regardless of whether it is this or that camp. The same thing sometimes happens here - certain divisions lose significance because the issue itself is more important than the divisions. That issue is the closest possible cooperation between the European Union and Ukraine.
Mr President, I know Ukraine from visits to Kiev and the Crimea and collect Ukrainian artists such as Tetenko and Shishko. The Ukrainians are a good, generous, warm-hearted people, but politically I would counsel great care. Ukraine is a country divided between a pro-western west and a Russian-facing east. It is also a big player, with 45 million citizens, and Russia sees the country as very much in its backyard.
I have toured the Russian fleet in Sevastopol, on the Crimean peninsula. The Russians will jealously guard access to the Black Sea from there. Any talk of Ukraine joining NATO would be a sharp kick to the Russian Bear.
A clumsy diplomatic approach by Baroness Ashton could exacerbate tensions at a difficult time, whilst the cost of forcing Ukraine into the EU in terms of farming subsidies, regional aid and mass migration would be prohibitive. Better to help in other ways and keep Ukraine as a proud, independent, non-EU nation.
(HU) Mr President, ladies and gentlemen, I believe we all agree that due to its large geographical size and population, Ukraine is of strategic and perhaps even of key significance to the European Union.
I do, however, find two issues missing from the report. One of them is a mention of minorities in the Ukraine. As we all know, only around 65-70% of Ukraine's population is Ukrainian, even if we include the Ruthenian population. There is a fairly large Russian minority living there, as well as many Hungarians, Tatars and Romanians. I strongly suggest that this be included in the report and that our concerns regarding minorities be voiced in our demands. It is also worth mentioning the need to support local education, namely minority education and the use of minority languages, and the fact that local monuments of the Subcarpathian Hungarian minority have been vandalised.
The other issue is that I regret that we have not spoken out more emphatically against the fraud committed during the local government elections. I hereby call on the EU to ask Ukraine to provide clarification on these two issues.
(PL) Mr President, this week is a good one for EU-Ukraine relations. First, during the summit on Monday, we jointly established a road map for the deregulation of visa traffic. Next, tomorrow, we are going to vote on what I think is a good European Parliament resolution which opens up possibilities for further cooperation and a strengthening of cooperation between the European Union and Ukraine. It opens up such a possibility, and at the same time ends a very important discussion which had been taking place on this subject in the European Parliament.
It is a good thing that we have reached a compromise and that we are speaking in agreement. We are unanimous in what we are saying, not to particular political groups in Ukraine, not to the ruling group of President Yanukovych or the opposition of Mrs Tymoshenko, but we are talking first and foremost to Ukrainians themselves. We want Ukraine to reform in a way which will, in the future, enable it to become a part of the European Union. This is extremely important. It is important to judge the work of the Ukrainian Government on its merits and on the basis of its actions.
It needs to be said that this is, firstly, the first government for many years which has begun to introduce reforms in cooperation with the International Monetary Fund, and it can be seen, today, that these reforms are having a beneficial effect on the economy - it can be seen clearly that there is a chance the period of stagnation which has been in evidence in recent years in Ukraine will come to an end. On the other hand, Ukraine itself is saying that it wants to become a part of the European Union, which is why it is giving us the right to evaluate it in accordance with European standards. This is why we must, of course, deal with questions concerning the irregularities which occurred during the recent elections.
(PL) Mr President, we are talking, today, in a different atmosphere than that of a month ago. Emotions have subsided. The words we have included in the motion for a resolution are more appropriate to the real situation. It is good that Parliament is trying to speak as one, although these words are at times inept and sometimes reveal great incompetence.
What is this resolution about? It is, in fact, about the quality of democracy, and about how much the European Parliament wants democracy in Ukraine to be of a high quality. The resolution is directed to both sides of the 'blue-orange' divide. Over the past five years in Ukraine, the situation has been one in which first the 'orange' party won, then the 'blue' party, then the 'orange' party won again, and now the 'blue' party is in government. I would like the 'blue' group - President Yanukovych, Prime Minister Azarov, the Party of the Regions - to hear from this House that they are responsible for protecting the great heritage of Independence Square, the great heritage of what several million people demanded in Independence Square several years ago. They are responsible, because it is they who hold power.
I also want these words to be heard by Yulia Tymoshenko, who is responsible for the opposition's image. I would like the great opposition leader - Yulia Tymoshenko - to understand that when in opposition it is not enough just to demand power. It is necessary to have an alternative for the country, and to show people this alternative and interest them in it so that they understand. If the 'blue' and the 'orange' groups understand that they are in power for a while and then are in opposition for a while, and that in fact Ukraine needs the same care, the same imagination and the same courage all the time, we will have achieved a great success, because we will have helped them in this.
To my fellow member from the Czech Republic - it is not Victor Klitschko, but Vitali Klitschko who has been giving the Americans a pounding in German boxing rings. There are two Klitschkos. The fact that Ukraine has produced two such boxers shows what a great country it is.
Mr President, one of the most important results of the collapse of the Soviet Union was the creation of an independent Ukraine. It is a country which can be seen as a future member of the European Community.
I can only welcome the fact that President Yanukovych and the new parliament have confirmed their aspirations to join Europe, because a genuinely independent and democratic Ukraine, free of corruption and a fear of power structures and oligarchs, and a Ukraine which is firmly based on the rule of law is, and will be, an irreplaceable factor of stability for the whole continent. Without a genuinely democratic Ukraine, it is hard to imagine a genuinely democratic Russia.
Yesterday marked six years since the start of the Orange Revolution. Sadly, the huge potential of that change has been wasted. However, thanks to the victory of democratic protesters in December 2004, the credibility of multi-party elections and the freedom of the press was established. In its draft resolution, the European Parliament expresses concern over the increasing number of reports that democratic freedoms and rights, including the freedom of the media, have been under threat and that security services have started to intervene in the democratic activities of citizens once again.
I would like to send an important message to the new government, which is that Europe is open to all fields of cooperation, but the price of that cooperation can never be to ignore the curbing of basic freedoms. As true friends of Ukraine, we need more than ever to be frank, friendly and consistent in asserting our values. It is regrettable that, six years on, the new elites still cannot accept the Orange Revolution as a genuine expression of popular will. Coming to terms with the causes and results of that revolution can only improve the integration of Ukrainian society.
(PL) Mr President, I do not want to speak about what we have to do for Ukraine or what Ukraine has to do for us, I want to talk about what Ukraine has to do for itself, because its fate is, in fact, in its own hands. On the one hand, Ukraine declares a desire for integration with the European Union, but on the other hand, we continue to receive numerous reports of violations of civil liberties there. In the last few days, the European Parliament has received an appeal from journalists at the Ukrainian television station TVi, who complain of political pressure and constant surveillance. There is a similar problem at the commercial TV station Channel 5. On the other hand, independent analytical centres in Ukraine have reported recently that out of 69 planned reforms, only four have been made.
During recent discussions in the European Parliament, some Members were of the opinion that criticising undemocratic behaviour discourages both the European Commission and the Ukrainian authorities from seeking closer relations between Ukraine and the European Union, so it is better not to condemn the Ukrainian authorities, but to encourage them to undertake reforms. However, I think the European Parliament should, above all, guard democratic values and call attention to the need for the rule of law. A realistic policy, a policy of pressure, incentives and negotiations should be pursued by governments, while the European Parliament should condemn the violation of democratic freedoms and persuade the European Commission to use the tools which are available to the Union for this purpose, by which I mean programmes for promoting democracy.
I am pleased that as a result of Monday's EU-Ukraine Summit, a protocol has been signed which will give Ukraine access to certain EU programmes, and that action has been taken over lifting the visa requirement. However, progress on reform and democracy are in the hands of Ukraine.
(PL) Mr President, during the October part-session, Commissioner Füle stressed that relations with Ukraine should be looked at from the point of view of three events, namely EU-Ukraine meetings at ministerial level, the local elections and the EU-Ukraine Summit.
I am particularly disturbed by the local elections, which I had the opportunity to observe together with my fellow Member Mr Kowal. Unfortunately, the introduction of changes to electoral law three months before the elections and the repeal of the Constitution of 2004 may suggest that Ukrainian citizens do not have a sense of the certainty and permanence of the law. In addition, the infringements which occurred during the elections themselves may be a cause of doubt as to whether democratic standards were upheld. The fight against corruption and increasing transparency in the work of the public administration should also be an important element of reform. I would like, however, to express the hope that the resolution will be an encouragement to Ukraine to continue the path, which has now begun, of economic and institutional reforms.
(LT) Mr President, Parliament's compromise resolution on Ukraine is crucial for the people of Ukraine, but let us not forget that it is also very significant for the people of the European Union, because Ukraine is an important partner of ours, especially in implementing the European Neighbourhood Policy with Eastern Europe. Therefore it is really very important for us to continue to strive for close cooperation, in particular in the field of visa requirements. Thus both the Commission and the Council must draft an action plan as soon as possible on establishing a visa free regime. We must also agree on the free trade agreement soon. In order to ensure long-term political stability both within the country and with neighbouring countries, it is doubtless very important for Ukraine to implement constitutional reforms, but we - the European Union and its institutions - must understand that this requires time and we must not always criticise, but help Ukraine integrate into our family.
(ET) Mr President, Commissioner, ladies and gentlemen, Ukraine is predictably unpredictable. I am very pleased that this assessment given by the European Policy Centre is starting to fade. I am very pleased that the Ukrainian Government has managed to stabilise the situation. It is good that unemployment is also falling and that the economy is growing. Ukraine is interested in cooperating with the European Union, but the interest is mutual. The European Union also has an interest in the existence of democratic rule on its borders.
Today we can reproach Ukraine for the situation with regard to human rights and fundamental rights. We are frightened by corruption and its entanglement with politics. Ukraine knows, however, that the European Union will make no concessions on this issue. Here we must create real cooperation. Finally, I cannot finish without saying that the decision of this House last month to postpone the adoption of the report was a wise one. Tomorrow we will be adopting a comprehensive and balanced report from which Ukraine will truly benefit.
(BG) Mr President, I was a member of Parliament's delegation which visited Ukraine. Quite frankly, I returned with mixed feelings. While there, we saw protests and numerous disturbances. However, we also saw some positive signs. I welcome the decision made by the Constitutional Court concerning the parliamentary term of office because it removes a major obstacle blocking the path to stability.
Fellow Members, nearly 1 million people of Bulgarian origin live in Ukraine. This means 1 million potential ambassadors for the European idea in Ukraine who have nothing to do with and are not guilty of involvement in oligarchic power games. We must find a way, as part of the visa policy, to ensure that these people, who with their ancestors have been cut off from their homeland for more than 300 years, have the opportunity to travel freely to Bulgaria and export our European ideals from there to Ukraine.
(LT) Mr President, not so long ago, Ukraine was doubtless ahead of our other Eastern neighbours, in terms of the application of European standards, economic and legal reforms and the internal political process. Of course, recent events in this country are worrying, and so I feel that we really must express to our partner Ukraine our concern over those ills that we see, in particular the powers that have been given to Ukraine's security service, and the measures that the security service has taken, attempting to intimidate non-governmental organisations and control Ukraine's press. At the same time, I would like to say something else. We should support the process of Ukraine's European integration. We can use a carrot and stick policy, but there must be more carrot. We should bring Ukraine closer to the European Union and not push it further away. I believe that Ukraine's membership of the European Union is also our strategic objective, and so we must find suitable means of achieving that objective.
(LV) Mr President, I have a question for all Members. Why did we need this resolution on Ukraine at this time? To help Ukraine's new government or to interfere in the internal affairs of that country in advance of the local elections and prevent them from improving the situation in the country by themselves? To interfere in advance of the local elections, it would appear. On the sly, a text was drawn up containing the opinion that everything in Ukraine is going very badly. However, those people who want to portray the real situation in Ukraine in a different light are mistaken. From now on, we should first reflect the facts properly and more broadly, and write only afterwards. We must be very serious in our conclusions, for we shall surely reap what we sow. Thank you.
(RO) Mr President, one important point in today's debate has been the criticism concerning the transparency and integrity of the local elections held on 31 October. It has been justifiably levelled at the government's increased influence over the media, the political role of the secret services and the adoption of a new electoral law which puts the opposition parties at a disadvantage.
Ukraine remains a key partner for the EU. In this respect, I welcome the EU's involvement in the process of reform and democratisation, reconfirmed during Monday's summit. The partnership with Ukraine is also natural for Romania, given the important role they play in the Black Sea region and the common challenges they face in terms of energy security.
As has already happened for the Republic of Moldova, a local border traffic agreement is expected to be finalised with Ukraine, in accordance with EU regulations. My country has also voiced its support in favour of launching the EU action plan aimed at visa liberalisation for Ukrainian citizens.
Member of the Commission. - Mr President, let me first answer a factual question on the public procurement law that has been put to me by Mrs Vălean.
When the law was passed we welcomed it. However, subsequent amendments altered the quality of the law. The Commission is closely following these recent developments and a change for the better is also one of the conditions for disbursement of our budget support in the energy sector. Apart from that, I very much welcome the across-the-board agreement on what the analysis of the current situation in Ukraine should be. This is duly reflected in the resolution that will be put to a vote tomorrow.
I really believe that if we, as the European Parliament and the European Union, want to have an influence in this specific matter then having an across-the-board agreement on the principles of such a position is very important. So I welcome this on behalf of the Commission and on behalf of the High Representative.
Six motions for resolutions have been tabled to wind up the debate. The debate is closed.
The vote will take place tomorrow at 12:00.
Written statements (Rule 149)
I wish to recall that any country is entitled to become a member of the EU, as stipulated by Article 49 of the Treaties of the Union. It is precisely because Ukraine wishes to become a member of the EU one day that I am deeply concerned by the way in which the local elections passed off recently in this country. The elections were not free, fair or democratic. The legislative amendment made shortly before the ballot, as well as the fact that the Party of Regions was 'pushed' to the top of the electoral lists in 85% of cases through the late registration of the opposition parties, along with other obstacles preventing fair representation for opposition parties raise a question mark over the nature of the political system.
Just as the US Government has also highlighted, the local elections were obviously below the standard of the presidential elections in January. To demonstrate their commitment to democratic values, Ukraine's leaders must adopt electoral legislation which complies with international standards.
The complicated nature of the situation in the country of our eastern neighbour is demonstrated by the very intensive discussion which took place recently in this Chamber. It is certain that we cannot ignore the irregularities to which we were witnesses before and after the recent local elections, for these irregularities mean that Ukraine still does not come up to what we regard as the European standard in terms of political culture. However, we cannot fail to notice the positive effects of the changes which are taking place in Ukraine and, in particular, the effort being put into making economic reforms - things which were confirmed, too, by the recent EU-Ukraine Summit. It is this compromise which should become the position of Parliament.